Citation Nr: 0308901	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  96-51 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from February 1969 
to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the RO granted 
service connection for PTSD and awarded a 30 percent 
evaluation to this disability, effective from October 11, 
1995.  

Following notification of the April 1996 decision, the 
veteran perfected a timely appeal with respect to the issue 
of entitlement to an initial disability rating greater than 
30 percent for the service-connected PTSD.  In March 1998 and 
August 2000, the Board remanded the veteran's initial rating 
claim to the RO for further evidentiary development.  

Subsequently, in February 2001, the Board remanded the 
veteran's initial rating claim to the RO for further 
evidentiary development (including the procurement of 
follow-up treatment records cited by the veteran) pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Following completion of the remand instructions, the RO, in 
January 2002, returned the veteran's case to the Board.  

Thereafter, in May 2002, the Board determined that additional 
development on this initial increased rating issue was 
necessary.  As such, the Board undertook evidentiary 
development with regard to this claim.  After completion of 
the additional development, the Board provided the veteran 
and his representative notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
notice and allowing the veteran and his representative 
opportunity to respond, the case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's service-connected status PTSD is manifested 
by complaints of nightmares, sweats, flashbacks, dreams, 
anger, depression, some suicidal ideation, trouble sleeping, 
low energy, and an inability to concentrate (difficulty 
focusing on and completing tasks) and to socialize with other 
people, with objective evaluation findings of some anxiety, 
some feelings of paranoia, a rather apathetic affect, a 
depressed mood, the need for medication and only periodic 
outpatient treatment.   


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for the 
service-connected PTSD, and no more, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2002); and 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) and § 4.16(c) 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the VCAA.  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The discussions in the October 1996 
statement of the case, February 1997 and March 2000 
supplemental statements of the case, August 2000 letter, 
October 2000 supplemental statement of the case, March and 
May 2001 letters, and November 2001 supplemental statement of 
the case, the RO, along with the Board in its February 2001 
remand and August 2002 letter, informed the veteran and his 
representative of the VCAA, the criteria used to adjudicate 
his initial rating claim, the type of evidence needed to 
substantiate this issue, as well as the specific type of 
information necessary from him.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  In 
fact, in February 2003, the veteran reported that he had no 
further evidence or argument to submit.  Further, during the 
current appeal, the veteran has been accorded two relevant VA 
examinations.  As such, the Board finds that VA has met the 
requirements of the VCAA and its implementing regulations and 
will proceed to address the veteran's initial rating claim 
based upon a complete and thorough review of the pertinent 
evidence associated with his claims folder.  



Factual Background

According to the service personnel records, the veteran 
served on active military duty for approximately three years, 
including almost one year of foreign and/or sea service.  He 
was awarded the Combat Infantryman's Badge.  

The service medical records are negative for complaints of, 
treatment for, or findings of a psychiatric disorder, to 
include PTSD.  The separation examination, which was 
conducted in February 1972 demonstrated that the veteran's 
psychiatric condition was normal.  In the following month, 
the veteran reported that there had been no change in his 
medical condition.  

Later in March 1972, the veteran was discharged from active 
military duty.  Subsequently, between April and May 1987, the 
veteran was hospitalized at the VA Medical Center (VAMC) in 
Shreveport, Louisiana for treatment for continuous alcohol 
abuse and a passive dependent personality disorder.  

In July 1987, the veteran underwent a VA psychiatric 
examination, at which time he reported that he had recently 
received treatment for alcohol abuse and that he had some 
mental problems "from being locked up in a mental 
institution."  The examiner noted that the only PTSD symptom 
described by the veteran was his complaints of nightmares of 
being killed, of being blown up, and of not coming home.  A 
mental status evaluation demonstrated that the veteran was 
pleasant, cooperative, dressed neatly and cleanly, fully 
oriented, and not particularly motivated and that he had an 
intact sensorium, a mood and affect which both appeared to be 
well within normal limits, no hallucinations or delusions (or 
referential thinking or paranoid ideas) with the exception of 
having some visions of lines and colors when using acid, the 
ability to do calculations fairly well, and no suicidal 
thoughts.  The examiner concluded that the evaluation showed 
no evidence of a psychosis and provided impressions of 
substance abuse and a history of PTSD which did not seem to 
be a severe problem at the time of the examination.  

Thereafter, in November 1995, the veteran was accorded a VA 
PTSD examination, at which time he reported having 
experienced significant exposure to combat stressors when he 
served in the field as a medic (including witnessing Viet 
Cong being pushed from helicopters, operating a machine gun 
in a fire fight without prior training, witnessing a Viet 
Cong sniper killed and dismembered, and attempting to replace 
a soldier's eyes back into his head after that individual had 
sustained a head wound).  The veteran also stated that, 
following back surgery in 1990, he was found totally disabled 
and began to receive Social Security disability benefits.  
The veteran's main complaints were nightmares, flashbacks, 
psychological distress when confronted with information 
relevant to his Vietnam service, general avoidance of 
thoughts related to Vietnam and external stimuli reminiscent 
of his experiences, emotional numbing, feeling cut off from 
others, hypervigilance, exaggerated startle response, 
irritability, insomnia, and concentration problems.  

Following an interview with the veteran, the examiner 
concluded that the veteran appeared to meet the diagnostic 
criteria for PTSD.  In support of this conclusion, the 
examiner cited the veteran's nightmares, flashbacks, 
hypervigilance, and irritability.  The examiner diagnosed, on 
Axis I, PTSD, moderate recurrent major depression, and 
cannabis dependence.  The examiner also assigned a global 
assessment of functioning (GAF) score of 60 and explained 
that this number was the veteran's current score and his 
highest one for the past year.  

In April 1996, the RO considered this service, and 
post-service, evidence.  The RO concluded that service 
connection for PTSD was warranted.  In addition, the RO 
awarded a 30 percent evaluation to this disability, effective 
from October 1995.  

Following receipt of notification of the April 1996 award, 
the veteran perfected a timely appeal with respect to the 
initial rating assigned to his PTSD.  The evaluation for this 
service-connected disorder has remained rated as 30 percent 
disabling throughout the current appeal.  

According to the relevant evidence received during the 
current appeal, in February 1996, the veteran underwent a 
private psychological evaluation, at which time he complained 
of a depressed mood, loneliness, as well as frequent and 
intrusive memories and nightmares of his Vietnam service.  A 
mental status evaluation demonstrated that the veteran was 
neatly dressed and groomed and was slightly agitated at times 
and that he had appropriate behavior, no significant sensory 
or cognitive impairment, some difficulty with concentration 
and memory, no delusions, no hallucinations, no loosening of 
associations, a depressed and sad affect/mood, and fair 
judgment and insight.  A private clinical psychologist 
diagnosed, on Axis I, severe chronic PTSD, moderate major 
depression, alcohol abuse by history, and marijuana abuse by 
history.  

At a June 1996 VA outpatient treatment session, the veteran 
described the following symptoms:  intrusive thoughts and 
recollections, depression, flashbacks of his Vietnam service, 
fleeting suicidal ideations, feelings of nervousness, 
hypervigilance, easily startle responses and feelings of 
being uncomfortable around people.  A mental status 
evaluation demonstrated that the veteran was causally 
dressed, anxious, alert, coherent, and cooperative and that 
his speech was normal (in terms of rate, rhythm, and volume).  
There was no evidence of a psychosis, and no suicidal or 
homicidal ideations.  The examiner diagnosed, on Axis I, mild 
to moderate PTSD, alcohol dependency, and marijuana abuse.  

In July 1996, the veteran was hospitalized for approximately 
two weeks at a private medical facility.  A mental status 
evaluation conducted at the time of admission demonstrated 
that the veteran was appropriately dressed, tense, alert, and 
cooperative, and that he had normal facial expressions, 
normal psychomotor activity, an intact flow of mental 
activity, appropriate answers (without tangentiality or 
circumstantiality), logical speech with normal rate and 
appropriate quality, no suicidal ideation, thoughts of 
harming others and of committing homicide, no perception 
disorders, numerous blackouts, an appropriate affect, some 
depression, intact memory, intact similarities, fair 
proverbs, limited judgment, average intelligence, poor 
insight, fair motivation, and a tendency to blame his drug 
problem on his chronic pain syndrome.  The examining 
physician provided provisional diagnoses, on Axis I, of 
alcohol and cannabis dependency, nicotine dependency, and 
PTSD and assigned a current GAF score of 40 and a GAF score 
in the past year of 60.  At the veteran's discharge, the 
physician confirmed these Axis I diagnoses and assigned a GAF 
score of 60 for the past year.  The doctor did not assign a 
current GAF score.  

In a March 1997 letter, the private clinical psychologist who 
had conducted the previous evaluation in February 1996 
explained that the veteran had been a patient in his office 
since November 1995.  This psychologist also noted that the 
veteran's diagnoses included chronic and severe PTSD related 
to his Vietnam service as well as major depression and that 
his physical problems included a chronic pain condition 
resulting from neck and back injuries.  

At a VA outpatient treatment session conducted in May 1997, 
the veteran reported that he continued to experience 
recollections of his military experience and that he was more 
calm while taking medication.  He denied having any suicidal 
or homicidal ideations.  The examiner noted that the veteran 
was not in acute distress and was not overtly psychotic.  
Further, the examiner provided impressions of PTSD, alcohol 
abuse in early remission, cannabis abuse in early remission, 
and a personality disorder not otherwise specified.  

Thereafter, in July 2000, the veteran went to a VA medical 
facility for a routine "check-up" and for refills of his 
medications.  The examiner noted that the veteran was alert 
and oriented times three.  In September 2000, the veteran 
returned to the VA medical facility to obtain medication to 
stop smoking.  He reported that his blood pressure was 
"run[n]ing good at home," that he forgot to bring his 
record, and that he had no other complaints.  The veteran 
specifically denied having any depression.  

In September 2000, the veteran underwent a VA PTSD 
examination, at which time he complained of nightmares, 
sweats, flashbacks, dreams, anger, depression, some suicidal 
ideation, and an inability to concentrate and to socialize 
with other people.  The veteran also reported that, as of the 
time of the evaluation, he had not taken any psychiatric 
medication for approximately one year.  

A mental status evaluation demonstrated that the veteran was 
alert, cooperative, and oriented times four (time, person, 
place, and situation) and that he had a clear sensorium, 
fairly good recent and remote memory, the ability to recall 
test items well, a rather apathetic affect, a depressed mood, 
no thought disorder, coherent and logical speech, some recent 
flashbacks, above-average intelligence.  The veteran denied 
any current delusions, hallucinations, homicidal or suicidal 
ideations although he had experienced some of such thoughts 
in the last month.  

The examiner explained that most of the veteran's symptoms 
"seem to be related to his post-traumatic stress," although 
he continues to drink some alcohol at times which does affect 
him.  The examiner was unable to differentiate between the 
veteran's PTSD symptoms and those related to his alcohol 
problem.  

The examiner diagnosed, on Axis I, PTSD, marijuana abuse, and 
alcohol dependence.  In addition, the examiner assigned a 
current GAF score (due to his PTSD) of 60 and explained that 
this number represented the veteran's moderate difficulty in 
social functioning and his few friends.  

At a December 2000 VA evaluation, the veteran complained of 
continued depression, difficulty focusing on and completing 
tasks, easy irritability, flashbacks, trouble sleeping, 
nightmares, and low energy.  He denied having any current 
suicidal ideation or auditory hallucinations.  A mental 
status evaluation demonstrated that the veteran was alert, 
cooperative, unshaven but neatly groomed, pleasant, somewhat 
anxious, and oriented times three and that he had good eye 
contact, a depressed mood, normal speech (which was relevant, 
spontaneous, articulate, and goal-directed), some insight, no 
suicidal ideation or auditory hallucinations, and feelings of 
paranoia.  The examiner diagnosed, on Axis I, PTSD and 
depression not otherwise specified and assigned a GAF score 
of 60.  

At a February 2002 VA outpatient treatment session, the 
veteran complained of nervousness, trouble sleeping, cold 
sweats at night, dreams, and depression.  A mental status 
evaluation demonstrated that the veteran was oriented times 
three, logical and coherent, and clean-shaven and that he had 
intact cognition and no delusions or hallucinations.  The 
treating psychiatrist diagnosed, on Axis I, PTSD, a tobacco 
use disorder, and polysubstance (heroin, cocaine, cannabis, 
methamphetamine, barbiturates, and any kind of "uppers and 
downers") dependence.  In addition, this psychiatrist 
assigned a GAF score of 60 and placed the veteran on xanax.  

At an August 2002 VA outpatient treatment session, the 
veteran stated that he was "doing good" and that his 
medication was helping him to deal with his stress.  The 
veteran requested a refill of his medication.  The treating 
psychiatrist noted that the veteran, who was coherent, 
relevant, and not suicidal or homicidal, had an appropriate 
mood and affect, no psychosis, and no hallucinations.  This 
doctor instructed the veteran to return to the clinic in six 
months.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

Review of the claims folder in the present case indicates 
that the service-connected PTSD is currently evaluated as 
30 percent disabling, effective from October 1995, pursuant 
to Diagnostic Code 9411.  During the course of the present 
appeal the schedular criteria by which psychiatric 
disabilities are rated changed.  See 61 Fed. Reg. 52695-52702 
(Oct. 8, 1996) (effective Nov. 7, 1996) codified at 38 C.F.R. 
§ 4.130, Code 9411 (2002).  Therefore, adjudication of the 
veteran's rating claim for his service-connected PTSD must 
include consideration of both the old and the new criteria.  
Karnas v. Derwinski, 1 Vet.App. 308 (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Id.  The revised rating criteria 
are not applicable before the effective date, November 7, 
1996.  

Under the old rating criteria for PTSD, pursuant to 
Diagnostic Code 9411, which was in effect prior to November 
7, 1996, a 30 evaluation is assignable when the ability to 
establish or maintain effective and wholesome relationships 
with people is definitely impaired.  Psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  

In a precedent opinion, dated on November 9, 1993, General 
Counsel of VA concluded that the term "definite" meant 
"distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  The General Counsel 
explained that the term "definite" represented a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  Id.  (The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).)  

A 50 percent rating may be assigned under the old criteria 
when pertinent symptomatology demonstrates that the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Id.  

A 100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community and in 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior.  Also as a result of this disability, the 
veteran is demonstrably unable to obtain or retain 
employment.  Id.  

Additionally, pursuant to the previous rating requirements, 
total disability ratings for compensation will be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability is 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there is at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (1996).  

The provisions of paragraph (a) of this section are not for 
application in cases in which the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder is assigned a 
100 percent schedular evaluation under the appropriate 
diagnostic code.  38 C.F.R. § 4.16(c) (1996).  

Under the new rating criteria for PTSD, pursuant to 
Diagnostic Code 9411, which became effective November 7, 
1996, a 30 percent rating requires evidence of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as a depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

The next higher evaluation of 50 percent is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, a 70 percent rating is 
warranted.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 31 to 40 is 
representative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; and a child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF score of 41 to 50 is representative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 is illustrative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 is representative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

Additionally, total disability ratings for compensation may 
be assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2002).  However, 
the changes made to 38 C.F.R. § 4.16, which were effective 
November 7, 1996, deleted the provisions of 38 C.F.R. 
§ 4.16(c).  

Throughout the current appeal, the veteran has asserted that 
his service-connected PTSD is more severe than the current 
30 percent evaluation indicates.  In particular, the veteran 
cites nightmares, sweats, flashbacks, dreams, anger, 
depression, some suicidal ideation, trouble sleeping, low 
energy, and an inability to concentrate (difficulty focusing 
on and completing tasks) and to socialize with other people.  
He asserts that such symptomatology warrants the next higher 
disability rating of 50 percent for his service-connected 
PTSD.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected PTSD must 
be considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

The Board acknowledges that, according to the relevant 
evidence received during the current appeal, the veteran's 
private clinical psychologist conducted a mental status 
evaluation in February 1996 and concluded, based on the 
results of this examination, that the veteran's PTSD was 
chronic and severe.  In addition, the report of a two-week 
private hospitalization in July 1996 included a mental status 
evaluation conducted at the time of admission which resulted 
in a diagnosis of PTSD and the assignment of GAF score of 40 
at that time as well as a GAF score of 60 for the year prior 
to admission.  See, Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994) (which stipulates that a GAF score of 
31 to 40 is representative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; and a child frequently beats up 
younger children, is defiant at home, and is failing at 
school)).  Further, in a letter subsequently dated in March 
1997, the veteran's private clinical psychologist who had 
conducted the prior evaluation in February 1996 reiterated 
his opinion regarding the severity of the veteran's PTSD.  

Significantly, however, at the veteran's discharge from the 
July 1996 private hospitalization, the physician confirmed 
the diagnosis as well as the assignment of a GAF score of 60 
for the past year but did not assign a current GAF score.  
Furthermore, a June 1996 VA outpatient treatment session 
included the examiner's conclusion that the veteran's PTSD 
was mild to moderate.  

Moreover, the remainder of the relevant post-service medical 
records which have been obtained and associated with the 
claims folder repeatedly confirm a GAF score of 60.  This 
score represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Richard v. Brown, 9 Vet.App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  

In this regard, the Board notes that the pertinent medical 
evidence received during the current appeal supports a 
finding of moderate impairment resulting from the veteran's 
service-connected PTSD.  In particular, these reports reflect 
that the veteran's PTSD is manifested by some anxiety, some 
feelings of paranoia, a rather apathetic affect, a depressed 
mood, and the need for medication but also by the need for 
only periodic outpatient treatment.  The veteran also 
experience some recent flashbacks.  There were no delusions, 
hallucinations, homicidal, or suicidal ideations.  
Significantly, upon recent examination, a VA physician 
concluded that the veteran has moderate difficulty in social 
functioning and few friends as a result of his 
service-connected PTSD.  

Consequently, the Board finds that such evidence supports an 
evaluation of 50 percent but no higher under the rating 
criteria in effect for PTSD prior to November 7, 1996.  See, 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) (which 
stipulates that a 50 percent rating may be assigned under the 
old criteria when pertinent symptomatology demonstrates that 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.).  

Importantly, however, the next higher rating of 70 percent 
rating is not warranted under either the old or the new 
criteria.  First, the veteran's PTSD symptoms have been 
consistently described as resulting in no more than moderate 
impairment.  Second, recent psychiatric evaluation have shown 
the need for only periodic outpatient treatment, neat 
grooming, pleasantness, alertness, cooperation, orientation 
times four (time, person, place, and situation), a clear 
sensorium, good eye contact, fairly good recent and remote 
memory, the ability to recall test items well, no thought 
disorder, normal speech (which was relevant, spontaneous, 
articulate, goal-directed, coherent, and logical), some 
recent flashbacks, above-average intelligence, as well as no 
delusions, hallucinations, homicidal, or suicidal ideations.  
Third, at the most recent VA psychiatric evaluation, which 
was conducted in August 2002, the veteran stated that he was 
"doing good" and that his medication was helping him to 
deal with his stress.  The treating psychiatrist noted at 
that time that the veteran, who was coherent, relevant, and 
not suicidal or homicidal, had an appropriate mood and 
affect, no psychosis, and no hallucinations.  This doctor 
instructed the veteran that he did not have to return to the 
clinic for six months.  

These recent reports do not provide evidence of severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people or of psychoneurotic 
symptoms of such severity and persistence as to result in 
severe impairment in the ability to obtain or retain 
employment.  As such, a 70 percent disability rating is not 
warranted for the veteran's PTSD under the old rating 
criteria.  See, 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  

Furthermore, the next higher evaluation of 70 percent for the 
veteran's PTSD is not warranted under the new rating 
requirements.  See, 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002) (which stipulates that a 70 percent evaluation for 
PTSD requires evidence of deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships).  

As such, the Board concludes that a schedular evaluation of 
50 percent, but no higher, for the veteran's 
service-connected PTSD is warranted.  This disability rating 
is warranted at all times during the current appeal.  See 
Fenderson, supra.  Furthermore, the preponderance of the 
evidence is against an award of a disability evaluation 
greater than the 50 percent awarded by this decision for the 
veteran's PTSD at any time during the appeal.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has considered the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) with 
regard to the veteran's increased rating claim but has found 
that it does not meet the criteria for submission to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  In this regard, the Board notes that 
the schedular evaluation in this case is not inadequate.  In 
particular, a schedular rating greater than the 50 percent 
rating awarded by this decision for the veteran's 
service-connected PTSD is provided for under the schedular 
criteria for Diagnostic Code 9411.  However, the medical 
evidence supporting a rating greater than the 50 percent 
evaluation awarded by his decision is not present in this 
case.  Second, the Board finds no evidence of an exceptional 
disability as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
Specifically, it is not shown by the evidence of record that 
the veteran has required any recent hospitalization for this 
service-connected disability.  Also, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's rating claim for his 
service-connected PTSD to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for 
consideration of the extraschedular provisions of 38 C.F.R. 
§ 3.321(b)(1).  This disability is appropriately rated under 
the schedular criteria.  

ORDER

A 50 percent disability evaluation for the service-connected 
PTSD is granted, subject to the provisions governing the 
payment of monetary benefits.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

